Case 1:20-cv-01142-JTN-RSK ECF No. 16, PageID.259 Filed 12/22/20 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


                                             )
THE STATE OF MICHIGAN,                       )
GOVERNOR OF THE STATE OF                     )
MICHIGAN, and MICHIGAN                       )
DEPARTMENT OF NATURAL                        )    Case No. 1:20-cv-01142-JTN-RSK
RESOURCES,                                   )
                                             )    Hon. Janet T. Neff
              Plaintiffs,                    )
                                             )
v.                                           )
                                             )
ENBRIDGE ENERGY, LIMITED                     )
PARTNERSHIP, ENBRIDGE ENERGY                 )
COMPANY, INC., and ENBRIDGE                  )
ENERGY PARTNERS, L.P,                        )
                                             )
              Defendants.                    )
                                             )
                                             )


                    DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                   REQUEST FOR A PRE-MOTION CONFERENCE


Peter H. Ellsworth (P23657)                 John J. Bursch (P57679)
Jeffery V. Stuckey (P34648)                 BURSCH LAW PLLC
DICKINSON WRIGHT PLLC                       9339 Cherry Valley Avenue SE, #78
123 W. Allegan Street, Suite 900            Caledonia, MI 49316
Lansing, MI 48933                           (616) 450-4235
(517) 371-1730                              jbursch@burschlaw.com
pellsworth@dickinsonwright.com
jstuckey@dickinsonwright.com                David H. Coburn
                                            William T. Hassler
Phillip J. DeRosier (P55595)                Alice Loughran
DICKINSON WRIGHT PLLC                       Joshua H. Runyan
500 Woodward Avenue, Suite 4000             STEPTOE & JOHNSON LLP
Detroit, MI 48226                           1330 Connecticut Avenue, NW
(313) 223-3866                              Washington, DC 20036
pderosier@dickinsonwright.com               (202) 429-3000


                                   Counsel for Defendants
Case 1:20-cv-01142-JTN-RSK ECF No. 16, PageID.260 Filed 12/22/20 Page 2 of 6




        Defendants Enbridge Energy, Limited Partnership, Enbridge Energy Company, Inc., and

Enbridge Energy Partners, L.P. (collectively, “Enbridge”) submit this response to Plaintiffs’

Request for a Pre-Motion Conference. Plaintiffs seek leave to file a motion to remand to state

court for lack of subject-matter jurisdiction under 28 U.S.C. § 1331. ECF. No. 15. In removing

this case to federal court, however, Enbridge followed the path laid out in the governing precedent.

        As Plaintiffs admit, removal is proper when a federal issue is “necessarily raised” in a state-

law claim even when the complaint does not expressly invoke that issue. ECF. No. 15 at p. 1,

PageID.256; see also Grable & Sons Metal Products, Inc. v. Darue Eng’g & Mfg., 545 U.S. 308,

315 (2005) (quiet title action required plaintiff to prove that he was not given proper notice of

seizure under federal statute). In Grable, the Court reiterated that a state-law claim gives rise to

federal-question jurisdiction if it “appears from the complaint that the right to relief depends upon

the construction or application of federal law.” Id. at 313 (cleaned up). This is precisely the

situation here. The right to relief depends in significant part on the scope of the State’s ownership

over the Straits of Mackinac bottomlands. The State’s bottomlands ownership is burdened by

federal law. This Court’s interpretation of those federal laws is necessary because they must be

resolved in Plaintiffs’ favor for Plaintiffs to prevail.

        Enbridge operates a pipeline—known as “Line 5”—that crosses state borders and the U.S.-

Canadian border. Compl. at ¶ 10, ECF No.1-1, PageID.23. In Michigan, part of the pipeline

crosses the Straits of Mackinac bottomlands pursuant to an easement the State issued in 1953.

Compl. at ¶ ¶ 10, 15, ECF No.1-1, PageID.23-24. According to the Complaint, Michigan “took

title to all unpatented bottomlands of navigable waters within its boundaries, including those in

the Great Lakes at the Straits of Mackinac,” in 1837 when the State was admitted to the Union.

Compl. at ¶ 4, ECF No.1-1, PageID.21-22. Plaintiffs assert that the State’s status as owner gives



                                                    1
Case 1:20-cv-01142-JTN-RSK ECF No. 16, PageID.261 Filed 12/22/20 Page 3 of 6




it the authority to permanently shut down Enbridge’s operations as a purported violation of the

public trust doctrine. Compl. at ¶¶ 21-22, ECF No.1-1, PageID.24. (Enbridge will prove that the

pipelines across the Straits have always operated safely, though that issue is irrelevant to

jurisdiction.) But the two links in Plaintiffs’ public-trust affirmative case—(1) the State’s sole

ownership in the bottomlands where Line 5 operates, and (2) the State’s authority based on that

ownership to terminate pipeline operations—both turn on federal law.

       The State’s ownership of submerged lands is not unfettered but subject to the United States’

“paramount” rights to regulate those lands “for the constitutional purposes of commerce . . . and

international affairs.” Federal Submerged Lands Act (FSLA), at 43 U.S.C. § 1314(a). Thus, while

the States were given ownership of the submerged lands at the time of entering the Union, this

“property was burdened from the beginning by this reservation of rights.” Weaver’s Cove Energy

v. Rhode Island Coastal, 583 F. Supp. 2d 259, 283 (D. R.I. 2008) (emphasis added), citing United

States v. Rands, 389 U.S. 121, 122-23 (1967).

       Here, exercising its constitutional powers, the federal government has burdened the State’s

ownership over the bottomlands at issue in at least two different ways. First, by way of a treaty

with Canada, the United States limited the State’s authority to permanently shut down Line 5’s

operations. In 1977, the United States entered into an international treaty—ratified by President

Carter—that addresses international pipelines carrying crude oil, natural gas liquids and other

hydrocarbons, including Line 5. Transit Pipelines Agreement, 28 UST 7449, 1977 WL 181731

(entered into force Oct. 1, 1977); Senate Executive Report No. 95-9, 95th Congress, 1st Session

(July 15, 1977), pps. 58, 80 (identifying Line 5 as one of the covered pipelines). This treaty

governs not only the “pipeline or any part thereof” but also “all real . . . property . . . connected

therewith …” Id. at Article I. The treaty provides that “[n]o public authority in the territory of



                                                 2
Case 1:20-cv-01142-JTN-RSK ECF No. 16, PageID.262 Filed 12/22/20 Page 4 of 6




either Party shall institute any measures” that permanently block the “transmission of hydrocarbon

in [pipeline] transit,” id. at Article IV, the exact relief Plaintiffs seek here. Second, by statute,

Congress has expressly prohibited the State from shutting down an interstate pipeline on the basis

of perceived safety risks in pipeline operations. E.g., Pipeline Safety Act at 49 U.S.C. §§ 60104(c),

60117(o). Unlike the typical action involving property rights, resolving federal issues is an

“essential part[ ] of the plaintiffs’ cause of action,” and “it is plain that a controversy respecting

the construction and effect of the federal laws is involved and is sufficiently real and substantial.”

Grable, 545 U.S. at 315-16 (cleaned up).

       Courts have found removal jurisdiction proper under similar circumstances. E.g., State of

Ark. v. Tex. Gas Transmission Corp., 171 F. Supp. 413, 416-17 (E.D. Ark. 1959) (removal proper

in trespass action filed by State, as “sole owner” of river bed, to enjoin operations of pipelines laid

on the bed of the river since the State’s ownership of river bed is subject to U.S.’s “paramount and

superior” rights under the Commerce Clause, as set forth in FSLA, 43 U.S.C. § 1314), Nicodemus

v. Union Pacific Corp., 440 F.3d 1227, 1234-35 (10th Cir. 2006) (landowners’ state-law claims

against railroad for trespass and unjust enrichment depended on construction of the federal grant

of right-of-way), and the cases cited therein.

       Accordingly, removal is appropriate under Grable. Enbridge identified additional grounds

for removal in its Notice of Removal but, due to space limitations, does not elaborate further on

those removal grounds here. Dkt. Nos. 1, 12. If the Court believes full briefing would be helpful,

Enbridge respectfully suggests setting a joint briefing schedule on Enbridge’s motion to dismiss

under Rule 12(b)(6) and Plaintiffs’ motion for remand. The issues in those motions are closely

intertwined, and joint briefing will allow for a more efficient disposition of both motions. See ECF

No. 14 at 2 n.1, PageID.253.



                                                  3
Case 1:20-cv-01142-JTN-RSK ECF No. 16, PageID.263 Filed 12/22/20 Page 5 of 6




  Dated this 22nd of December, 2020        Respectfully submitted,

                                           /s/ Peter H. Ellsworth

                                           Peter H. Ellsworth (P23657)
                                           Jeffery V. Stuckey (P34648)
                                           DICKINSON WRIGHT PLLC
                                           123 W. Allegan Street, Suite 900
                                           Lansing, MI 48933
                                           (517) 371-1730
                                           pellsworth@dickinsonwright.com
                                           jstuckey@dickinsonwright.com

                                           Phillip J. DeRosier (P55595)
                                           DICKINSON WRIGHT PLLC
                                           500 Woodward Avenue, Suite 4000
                                           Detroit, MI 48226
                                           (313) 223-3866
                                           pderosier@dickinsonwright.com

                                           John J. Bursch (P57679)
                                           BURSCH LAW PLLC
                                           9339 Cherry Valley Avenue SE, #78
                                           Caledonia, MI 49316
                                           (616) 450-4235
                                           jbursch@burschlaw.com

                                           David H. Coburn
                                           William T. Hassler
                                           Alice Loughran
                                           Joshua H. Runyan
                                           STEPTOE & JOHNSON LLP
                                           1330 Connecticut Avenue, NW
                                           Washington, DC 20036
                                           (202) 429-3000
                                           dcoburn@steptoe.com
                                           whassler@steptoe.com
                                           aloughran@steptoe.com
                                           jrunyan@steptoe.com




                                      4
Case 1:20-cv-01142-JTN-RSK ECF No. 16, PageID.264 Filed 12/22/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

         I hereby certify that on December 22, 2020, the foregoing was served upon

  Plaintiffs’ counsel of record via the ECF filing system.


                                                        /s/ Peter H. Ellsworth

                                                       Peter H. Ellsworth (P23657)




                                               5
